DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Response to Arguments
Rejection Under 101
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Applicant argues that:
The claims are not directed to an abstract idea since they are analogous to the example of training a neural network for facial detection. In response to Applicant’s argument, the claims recite an abstract idea since they fall under the mathematical concepts grouping and additionally they are not analogous to the example pointed out by Applicant. That example referenced was directed at training the neural network to detect facial images when there are shifts, distortions, and variations in scale and rotation in the face pattern in the image. Applicant’s claims recite training data at a high level of generality where it cannot be said to be analogous to the neural network example. 
The claims integrate the abstract idea into practical application by selecting a drug to treat the microorganism based on the numerical value obtained from the reconstruction matrix. In response to Applicant’s argument, the limitations pointed out by Applicant are considered part of the abstract idea and not part of the practical application analysis. The additional elements remaining are considered in the practical application analysis and are found to amount to no more than mere instructions to apply an exception in a computer environment. See the updated rejection in light of the amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-11, 16-21 are drawn to a method for predicting antibiotic resistance for microorganisms, which is within the four statutory categories (i.e. process). Claims 12-13 are drawn to a computer program product for predicting antibiotic resistance for microorganisms, which is within the four statutory categories (i.e. manufacture). Claims 14-15 are drawn to a system for predicting antibiotic resistance for microorganisms, which is within the four statutory categories (i.e. apparatus).   
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 14 (and substantially similar with independent claim 1, 12, 16) recites: 
A system comprising one or more computer processor circuits configured and arranged to: 
provide an initial matrix comprising rows corresponding to microorganisms and columns corresponding to metadata associated with one or more of the microorganisms, the metadata including antibiogram data, wherein an element of the initial matrix linking a microorganism to an antibiotic drug has a numerical value indicating no antibiogram data exist for the microorganism with respect to the antibiotic drug; 
factor the initial matrix using a matrix factorization algorithm, thereby forming a first factor matrix and a second factor matrix, wherein the matrix factorization algorithm is trained on the training data comprising bacteria isolate-antibiotic pairs, the matrix factorization algorithm being configured to learn latent features between the first factor matrix and the second factor matrix; 
multiply the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix, wherein an element of the reconstruction matrix linking the microorganism to the antibiotic drug has a numerical value indicating the microorganism is resistant or susceptible to the antibiotic drug; 
predicting antibiotic resistance of the microorganism to the antibiotic drug according to the reconstruction matrix; and
selecting the antibiotic drug to treat the microorganism in a medical therapy based on the numerical value obtained from the reconstruction matrix.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover mathematical relationships, but for the recitation of generic computer components. For example, but for the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, training the algorithm, the limitations are directed at mathematical relationships to predicting antibiotic resistance for microorganisms. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11, 13, 15, and 17-21 reciting particular aspects of predicting antibiotic resistance for microorganisms). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 14 (and substantially similar with independent claim 1, 12, 16) recites: 
A system comprising one or more computer processor circuits configured and arranged to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
provide an initial matrix comprising rows corresponding to microorganisms and columns corresponding to metadata associated with one or more of the microorganisms, the metadata including antibiogram data, wherein an element of the initial matrix linking a microorganism to an antibiotic drug has a numerical value indicating no antibiogram data exist for the microorganism with respect to the antibiotic drug; 
factor the initial matrix using a matrix factorization algorithm, thereby forming a first factor matrix and a second factor matrix, wherein the matrix factorization algorithm is trained on the training data comprising bacteria isolate-antibiotic pairs, the matrix factorization algorithm being configured to learn latent features between the first factor matrix and the second factor matrix; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
multiply the first factor matrix by the second factor matrix, thereby forming a reconstruction matrix, wherein an element of the reconstruction matrix linking the microorganism to the antibiotic drug has a numerical value indicating the microorganism is resistant or susceptible to the antibiotic drug; 
predicting antibiotic resistance of the microorganism to the antibiotic drug according to the reconstruction matrix; and
selecting the antibiotic drug to treat the microorganism in a medical therapy based on the numerical value obtained from the reconstruction matrix.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, training the algorithm, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0009], [0084], [00115], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure for predicting antibiotic resistance for microorganisms, see MPEP 2106.05(h)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11, 13, 15, and 17-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-11, 13, 15, and 17-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, training the algorithm, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0009], [0084], [00115]; see also Yang et al. (August 13, 2014 “Drug—Disease Association and Drug-Repositioning Predictions in Complex Diseases Using Causal Inference—Probabilistic Matrix Factorization”) in view of Thompson (US 2013/0159221) in view of Minnesota Department of Health (January 2015 “About Antibiograms”)); the system comprising one or more computer processor circuits, a computer readable hardware storage device having a computer-readable program code stored therein, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 	

Subject Matter Free of Prior Art
Claims 1-21 are free of prior art over Yang et al. (August 13, 2014 “Drug—Disease Association and Drug-Repositioning Predictions in Complex Diseases Using Causal Inference—Probabilistic Matrix Factorization”) in view of Thompson (US 2013/0159221) in view of Minnesota Department of Health (January 2015 “About Antibiograms”). The prior art references, or reasonable combination thereof, could not be found to disclose, or suggest all of the limitations found in the claims. The closest prior art is Yang, which discloses using probabilistic matrix factorization to predict drug-disease associations. Thompson teaches non-negative matrix factorization in order to form a reconstruction matrix. Minnesota Department of Health teaches using antibiogram data. The references, or reasonable combination thereof, do not teach or suggest microorganisms and their resistance and/or susceptibility to antibiotic drugs utilizing the matrix factorization with respect to antibiograms, and selecting the drug to treat the microorganism based on the numerical value obtained from the reconstruction matrix. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686